--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND ANY APPLICABLE STATE
SECURITIES LAW OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL SATISFACTORY TO
THE PAYOR THAT SUCH REGISTRATION IS NOT REQUIRED.
 
$________________                                                                                                                                                                                                                             
________________, 2010
 
ORYONTECHNOLOGIES, LLC
 
SERIES C-2 CONVERTIBLE NOTE
 
For value received, OryonTechnologies, LLC, a Texas limited liability company
(“Payor”), promises to pay to ____________________________, a ________________
company, or its assigns (“Holder”), the principal sum of $_______________,
together with all accrued and unpaid interest thereon as set forth below.
 
This Series C-2 Convertible Note (this “Note”) is one of multiple Series C
Convertible Notes consisting of Series C-1, Series C-2 and Series C-3 Notes
(collectively, the “Series C Notes”) issued by the Payor.  Holder acknowledges
and agrees that this Note is issued to Holder, and shall be held by Holder
pursuant to the terms of a Subscription Agreement of even date herewith between
Payor and Holder and pursuant to the terms of a Security Agreement (the
“Security Agreement”), as amended, as of the date hereof between Payor and M.
Richard Marcus (“Collateral Agent”).  Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the Regulations of the
Payor, as may be amended from time to time.
 
Interest on the unpaid principal balance of this Note shall accrue at the rate
of five percent (5%) per annum, compounded annually, commencing on the date
hereof, and shall be payable quarterly at the election of the Payor on the last
day of each calendar quarter commencing with the first quarter of 2011;
provided, however, that all accrued unpaid interest shall be payable on December
31, 2012 (the “Maturity Date”) and all accrued unpaid interest shall be
converted to Common Membership Units of the Payor (the “Membership Units”) if
the principal is converted to Membership Units.  If not sooner converted, the
entire unpaid balance of principal and all accrued and unpaid interest shall be
due and payable on the Maturity Date.  If not sooner converted or paid as of the
Maturity Date, any accrued and unpaid interest on this Note shall be added to
the principal and the then outstanding principal balance shall be payable in two
(2) substantially equal annual installments on December 31, 2013 and December
31, 2014 (the “Principal Installment Dates”), together with interest earned
thereon at the rate of five percent (5%) per annum, compounded annually, which
interest shall be paid quarterly commencing with the first quarter of
2013. Payment of principal and interest hereunder shall be made by check
delivered to Holder at the address furnished to Payor for the purpose of
payment.
 
All or part of the outstanding balance of principal and accrued and unpaid
interest of this Note may be prepaid (a “Prepayment”) by the Payor at any time,
and from time to time upon ten (10) days notice to Holder, without penalty or
additional fees; provided, however, that upon such notice of Prepayment to the
Holders, the Holders of more than fifty percent (50%) of the aggregate combined
outstanding principal amount of the Series C Notes of the Payor (the “Majority
Holders”) may elect to convert the Prepayment amount into Membership Units of
Payor (a “Prepayment
 

 
1

--------------------------------------------------------------------------------

 

Group Conversion”). Any Prepayment Group Conversion approved by the Majority
Holders shall be binding on all Holders of the Series C Notes including the
Holder of this Note.  After the Maturity Date, any partial payment of the
outstanding principal under this Note made prior to a Principal Installment Date
shall be credited against the scheduled installment of principal due on such
Principal Installment Date.
 
At the occurrence of a Conversion Event (as defined below), on or before the
Maturity Date, the entire outstanding principal balance of, and all accrued and
unpaid interest on, this Note shall be automatically converted at the rate equal
to the lesser of (i) $1.50 per Membership Unit and (ii) if the Conversion Event
is a Qualified Financing, the lowest price per Membership Unit issued in a
Qualified Financing or issuable upon the conversion to, or upon the exercise of
rights to acquire, Membership Units pursuant to securities issued in a Qualified
Financing (the “Conversion Rate”) at the option of the Payor into the number of
Membership Units calculated as hereinafter provided.
 
The number of Membership Units issuable upon the conversion of this Note shall
be obtained by dividing the outstanding principal balance of, and all accrued
and unpaid interest on, this Note as of the closing date of the Conversion Event
by the Conversion Rate.  The Conversion Rate shall be adjusted to reflect any
Membership Unit split, Membership Unit combination or Membership Unit dividend
affecting the number of Membership Units (or securities convertible into
Membership Units) outstanding. Cash will be paid by the Payor in lieu of any
fractional Membership Unit.
 
A “Conversion Event” shall mean:  (a) the determination by Payor to require
conversion of the Series C Notes, in the sole discretion of the Board of
Managers of Payor, if Payor issues any equity or debt securities in a single
transaction or a series of related transactions pursuant to an agreement with
one or more investors to provide at least $2 million of debt or equity capital
to the Company (which may be provided in tranches or installments and subject to
various conditions or contingencies) within eighteen (18) months after the
initial date of issuance of Series C Notes (a “Qualified Financing”); (b) a
“Liquidity Event” pursuant to which the Members of Payor receive (directly or by
distribution by the Payor) proceeds or securities in respect of the Member’s
Membership Units as a result of a merger, consolidation or sale of all or
substantially all the assets of the Payor having a value per Membership Unit not
less than the Conversion Rate; or (c) a “Change of Control” pursuant to which a
party other than an existing Member of the Payor or such Member’s affiliates
acquires more than fifty percent (50%) of the voting control of the Payor
individually or in connection with any group as defined in the Securities
Exchange Act of 1934, as amended.
 
If no Conversion Event or Prepayment Group Conversion occurs prior to the
Maturity Date, the Majority Holders may elect to convert all of the Series C
Notes into Membership Units of the Payor upon five (5) days prior written notice
to Payor commencing after the Maturity Date (a “Post-Maturity Group
Conversion”).  Any Post-Maturity Group Conversion approved by the Majority
Holders shall be binding on all Holders of the Series C Notes including the
Holder of this Note.
 
If this Note is automatically converted, written notice shall be delivered to
Holder of the Note at the address last shown on the records of Payor for Holder
or given by Holder to Payor for the purpose of such notice or, if no such
address appears or is given, at the place where the principal executive office
of Holder is located, notifying Holder of the conversion, specifying the
principal amount of the Note converted, the amount of accrued and unpaid
interest converted, the date of such conversion and calling upon such Holder to
surrender this Note to the Payor in exchange for Membership Units of the Payor
as provided herein, in the manner and at the place designated by Payor.
 

 
2

--------------------------------------------------------------------------------

 

Subject to the terms of this Note, all or part of this Note may be converted to
Membership Units at any time or from time to time at the Conversion Rate at the
option of the Holder upon written notice by the Holder (a “Conversion Election”)
to the Payor requesting such conversion and specifying the principal amount and
amount of accrued unpaid interest to be converted.  The Conversion Election
shall be accompanied by surrender of this Note.  In no event may the Holder
elect to convert less than the lesser of (i) twenty-five percent of the original
principal amount of this Note and (ii) the outstanding principal balance of this
Note.  The conversion of this Note at the option of the Holder shall be
effective five business days after receipt by the Payor of the Conversion
Election.
 


As promptly as practicable after the conversion of this Note, Payor, at its
expense, will issue and deliver to Holder of this Note, upon surrender of this
Note, a certificate or certificates for the number of Membership Units issuable
upon such conversion and a Note in the amount of the remaining outstanding
principal balance of this Note (if any).
 
All payments of interest and principal shall be in lawful money of the United
States of America.  All payments shall be applied first to costs of collection,
if any, then to accrued and unpaid interest, and thereafter to principal.
 
Payor hereby waives demand, notice, presentment, protest and notice of dishonor.
 
This Note and the obligations evidenced hereby are secured by a first priority
security interest on the assets of the Payor as set forth in the Security
Agreement.
 
The Series C Notes will be pari passu such that all Series C Notes will rank
equally and no cash payments will be made under any Series C Note unless a pro
rata cash payment is simultaneously made under all other Series C Notes.
 
Any provisions herein or any other document executed or delivered in connection
herewith, or in any other agreement or commitment, whether written or oral,
expressed or implied, to the contrary notwithstanding, no Holder hereof shall in
any event be entitled to receive or collect, nor shall or may amounts received
hereunder be credited, so that Holder shall be paid, as interest, a sum greater
than the maximum amount permitted by applicable law to be charged to the person,
partnership, firm or corporation primarily obligated to pay this Note at the
time in question.
 
Prior to the occurrence of a Conversion Event, any of the terms of this Note
(including, without limitation, the Maturity Date, the rate of interest and the
conversion features) may be waived or modified as follows:
 
Any waiver under, or modification of, this Note may be made pursuant to the
written agreement of Payor and Holder; or
 
Any waiver, modification or amendment applicable to all of the Series C Notes,
and any exchange of the Series C Notes for other securities or any waiver,
modification or amendment of the Security Agreement (collectively, a “Group Note
Modification”), shall be made if such Group Modification is approved in writing
by the Payor and the Majority Holders.  Any Group Note Modification approved by
the Payor and the Majority Holders shall be binding on all Holders of the Series
C Notes including the Holder of this Note.
 

 
3

--------------------------------------------------------------------------------

 

In order to effect any Prepayment Group Conversion, Post-Maturity Group
Conversion or Group Note Modification approved by the Majority Holders, or the
exercise of any rights under the Security Agreement as approved by the Majority
Holders, Holder agrees as follows:
 
Holder hereby makes, constitutes and appoints M. Richard Marcus and Mark E.
Pape, and each of them, with the power of substitution and full power to act
without the other (the “Attorney-in-Fact”), the true and lawful attorney of
Holder, with full power and authority in Holder’s name, place and stead to
(A) date, execute and deliver for and on behalf of Holder in the name, place and
stead of Holder and for the use and benefit of Holder: (i) any documents
relating to a Prepayment Group Conversion approved by the Majority Holders; (ii)
any documents relating to a Post-Maturity Group Conversion approved by the
Majority Holders; (iii) any documents relating to a Group Note Modification
approved by the Payor and the Majority Holders; (iv) any signature page or
joinder agreement on behalf of the Holder evidencing Holder’s execution of the
Regulations of the Payor in effect upon conversion of this Note to Membership
Units of the Payor as herein provided; and (v) any other instruments and
documents as the Attorney-in-Fact may deem necessary and appropriate in
connection with the obligations and rights of Holder under this Note and
(B) take any action or exercise any rights under the Security Agreement on
behalf of all of the Holders of the Series C Notes, as may be approved by the
Majority Holders.
 
Holder hereby grants to the Attorney-in-Fact full power and authority to do and
perform each and every act and thing which may be necessary or convenient, in
connection with the foregoing, as fully, to all intents and purposes, as Holder
might or could do in connection with this Note hereby ratifying and confirming
all that the Attorney-in-Fact shall lawfully do or cause to be done by authority
hereof.  Any such actions, which are approved by the Majority Holders, shall be
binding on all Holders of the Series C Notes including the Holder of this
Note.  Holder acknowledges and agrees that Holder shall have no individual right
to take any enforcement action under this Note or the Security Agreement other
than to vote with respect to any proposed action to be taken by the
Attorney-in-Fact on behalf of all Holders of the Series C Notes.
 
This power of attorney granted hereby is irrevocable and coupled with an
interest and shall not terminate on the disability of Holder, nor shall the
authority of said Attorney-in-Fact to act pursuant hereto be affected or
terminated by such disability.  Any person, firm or corporation shall be fully
protected in relying upon this power of attorney unless and until actual notice
of its revocation or actual notice of the death of Holder is received.  The
rights, powers and authority of the Attorney-in-Fact herein granted shall
commence and be in full force and effect on the date hereof, and such rights,
powers and authority shall remain in full force and effect so long as this Note
remains outstanding.
 
The Attorney-in-Fact shall submit for approval by the Majority Holders (i)  any
proposed Group Note Modification recommended by the Payor, (ii) any proposed
Prepayment Group Conversion or Post-Maturity Group Conversion recommended by the
Payor by the holders of at least 10% of the aggregate combined outstanding
principal amount of the Series C Notes (the “Proposing Holders”), and (iii) any
action proposed to be taken under this Note or the Security Agreement
 

 
4

--------------------------------------------------------------------------------

 

recommended by the Proposing Holders.  The Attorney-in-Fact shall submit any
proposal for approval by the Majority Holders to each Holder of Series C Notes
via e-mail to such Holder’s e-mail address provided on such Holder’s Series C
Note subscription agreement promptly after receipt of such proposal from the
Payor or the Proposing Holders.  Any approval by the Majority Holders shall be
evidenced by a written consent of the Majority Holders.  Such written consent
may be executed in counterparts and must be received by the Attorney-in-Fact
within five (5) days after submission of such proposal to the Holders of
Series C Notes unless an additional time period to return such consents is
specified by the Attorney-in-Fact.  Any such consent shall be effective as of
the date specified in the consent and shall be binding on all Holders of
Series C Notes regardless of whether any such Holders received notice of such
proposal or consented to such proposal.  The Attorney-in-Fact shall promptly
notify all Holders of Series C Notes of any matter approved by the Majority
Holders.
 
The terms of this Note shall be construed in accordance with the laws of the
State of Texas as applied to contracts entered into by Texas residents, which
contracts are to be performed entirely within the State of Texas.
 
 
 ORYON TECHNOLOGIES, LLC
 
   By:      Name:      Title    

 
 
ACCEPTED AND ACKNOWLEDGED:
 


 
 

               

 

 By:        Printed Name :                Address:                      

 
 
 
5

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 
This Security Agreement (this “Agreement”), dated ______________, 2010, is made
by OryonTechnologies, LLC, a Texas limited liability company (the “Grantor”), in
favor of M. Richard Marcus, in his capacity as Collateral Agent (the “Collateral
Agent”), for the Note Holders (as defined below).
 
RECITALS
 
WHEREAS, Grantor has issued, or may issue, its Series C-1 Convertible Notes,
Series C-2 Convertible Notes and Series C-3 Convertible Notes (collectively, the
“Notes”) to various investors (the “Note Holders”) pursuant to the terms of
Grantor’s Exchange Offer and Private Placement dated October 2010;
 
WHEREAS, pursuant to the terms of the Notes each Note participates in a first
priority security interest in the assets of Grantor (the “Collateral”); and
 
WHEREAS, Grantor has agreed to grant a continuing Lien on the Collateral (as
hereinafter defined) to secure the Notes.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Definitions.
 
(a) All terms used in this Agreement and the recitals hereto which are defined
in Article 9 of the Uniform Commercial Code (the “UCC”) as in effect from time
to time in the State of Texas and which are not otherwise defined herein shall
have the same meaning herein as set forth therein; provided that terms used
herein which are defined in the UCC as in effect in the State of Texas on the
date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as the Collateral Agent may
otherwise determine.
 
(b) The following terms shall have the respective meanings provided for in the
UCC:  “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Record”,
“Security Account”, “Software”, and “Supporting Obligations.”
 
(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 
“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensee or licensor and providing for the
grant of any right to use or sell any works covered by any copyright (including,
without limitation, all Copyright Licenses set forth in Schedule V hereto).
 

 
6

--------------------------------------------------------------------------------

 

 
“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by Grantor (including, without
limitation, all copyrights described in Schedule V hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.
 
“Intellectual Property” means the Copyrights, Trademarks and Patents.
 
“IP Licenses” means the Copyright Licenses, the Trademark Licenses and the
Patent Licenses.
 
“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensee or licensor and providing for the
grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
V hereto).
 
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
V hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.
 
“Subsidiaries” means each of the entities owned in part or in whole by Grantor
and listed on Schedule I and any other entities hereafter formed or acquired by
Grantor or any Subsidiary of Grantor.
 
“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensor or licensee and providing for the
grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by Grantor and now or hereafter covered by
such licenses (including, without limitation, all Trademark Licenses described
in Schedule V hereto).
 

 
7

--------------------------------------------------------------------------------

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule V hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of Grantor relating to the distribution of
products and services in connection with which any of such marks are used.
 
2. Grant of Security Interest.  As collateral security for all of the
Obligations (as defined in Section 3 hereof), Grantor hereby pledges and assigns
to the Collateral Agent, and grants to the Collateral Agent for the benefit of
the Collateral Agent and the Note Holders, a continuing security interest in,
all personal property of Grantor, wherever located and whether now or hereafter
existing and whether now owned or hereafter acquired, of every kind and
description, tangible or intangible (the “Collateral”), including, without
limitation, the following:
 
(a) all Accounts;
 
(b) all Chattel Paper (whether tangible or electronic);
 
(c) the Commercial Tort Claims, if any;
 
(d) all Deposit Accounts (including without limitation the Working Capital
Control Account), all cash, and all other property from time to time deposited
therein and the monies and property in the possession or under the control of
the Collateral Agent;
 
(e) all Documents;
 
(f) all Equipment;
 
(g) all General Intangibles (including, without limitation, all Payment
Intangibles), including, without limitation;
 
(h) all Goods;
 
(i) all Instruments (including, without limitation, Promissory Notes);
 
(j) all Inventory;
 
(k) all Investment Property;
 
(l) all Copyrights, Patents and Trademarks, and all IP Licenses;
 

 
8

--------------------------------------------------------------------------------

 

(m) all Letter-of-Credit Rights;
 
(n) all Fixtures;
 
(o) all equity interests held by Grantor in any of the Subsidiaries;
 
(p) all Supporting Obligations;
 
(q) all other tangible and intangible personal property of Grantor (whether or
not subject to the UCC), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of Grantor described in the preceding
clauses of this Section 2 (including, without limitation, any proceeds of
insurance thereon and all causes of action, claims and warranties now or
hereafter held by Grantor in respect of any of the items listed above), and all
books, correspondence, files and other Records, including, without limitation,
all tapes, disks, cards, Software, data and computer programs in the possession
or under the control of Grantor or any other Person from time to time acting for
Grantor that at any time evidence or contain information relating to any of the
property described in the preceding clauses of this Section 2 or are otherwise
necessary or helpful in the collection or realization thereof; and
 
(r) all Proceeds, including all Cash Proceeds and Noncash Proceeds,
 
and products of any and all of the foregoing Collateral.
 
3. Security for Obligations.  The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):
 
(a) the prompt payment by Grantor, as and when due and payable, of all amounts
of principal and interest from time to time owing by it in respect of the Notes;
and
 
(b) the due performance and observance by Grantor of all of its other
obligations from time to time existing in respect of the Notes.
 
The Notes secured hereby shall include all Series C-1 Convertible Notes, Series
C-2 Convertible Notes and Series C-3 Convertible Notes of Grantor whether issued
prior to, on or after the date hereof and all such Notes shall share ratably in
the proceeds from the Collateral.
 
4. Representations and Warranties.  Grantor represents and warrants as follows:
 
(a) Schedule I hereto sets forth (i) the exact legal name of Grantor and (ii)
the organizational identification number of Grantor.  Schedule I also sets forth
(i) the exact legal name of each Subsidiary and (ii) the form and amount of
equity interests in such Subsidiary held by Grantor.
 
(b) Grantor (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of the state, province or jurisdiction of
its organization as set forth on Schedule I hereto; (ii) has all requisite power
and authority to conduct its business as now

 
9

--------------------------------------------------------------------------------

 

conducted and as presently contemplated and to execute, deliver and perform this
Agreement and each Note executed and delivered by it pursuant to Grantor’s
Series C Note Exchange Offer and Private Placement and to consummate the
transactions contemplated hereby and thereby; and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
make such qualification necessary.
 
(c) All Equipment, Fixtures, Goods and Inventory now existing are, and all
Equipment, Fixtures, Goods and Inventory hereafter existing will be, located
and/or based at the addresses specified therefor in Schedule III hereto (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof).  Grantor’s chief place of business and chief executive
office, the places where Grantor keeps its Records concerning Accounts and all
originals of all Chattel Paper are located at the addresses specified therefor
in Schedule III hereto.  Set forth in Schedule IV hereto is a complete and
accurate list, as of the date of this Agreement, of each Deposit Account,
Securities Account and Commodities Account of Grantor, together with the name
and address of each institution at which each such Account is maintained, the
account number for each such Account and a description of the purpose of each
such Account.  Set forth in Schedule II hereto is (i) a complete and correct
list of each trade name used by Grantor and (ii) the name of, and each trade
name used by, each Person from which Grantor has acquired any substantial part
of the Collateral.
 
(d) Grantor has delivered to the Collateral Agent complete and correct copies of
each IP License described in Schedule V hereto, including all schedules and
exhibits thereto, which represents all of the IP Licenses existing on the date
of this Agreement.  Each such IP License sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby or the rights of Grantor or any of its
Affiliates in respect thereof.  Each IP License now existing is, and each other
IP License will be, the legal, valid and binding obligation of the parties
thereto, enforceable against such parties in accordance with its terms.  No
default thereunder by any such party thereto has occurred, nor does any defense,
offset, deduction or counterclaim exist thereunder in favor of any such party.
 
(e) Grantor is and will be at all times the sole and exclusive owner of, or
otherwise have and will have adequate rights in, the Collateral free and clear
of any Lien except for (i) the Lien created by this Agreement and (ii) Permitted
Liens.  No effective financing statement or other instrument similar in effect
covering all or any part of the Collateral is on file in any recording or filing
office except (A) such as may have been filed in favor of the Collateral Agent
relating to this Agreement and (B) such as may have been filed to perfect or
protect any Permitted Lien.
 
5. Covenants as to the Collateral.  So long as any of the Obligations shall
remain outstanding and the Notes shall not have expired, terminated or been
converted to equity interests, unless the Collateral Agent shall otherwise
consent in writing:
 
(a) Further Assurances.  Grantor will at its expense, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that the
Collateral Agent may request in order to (i) perfect and

 
10

--------------------------------------------------------------------------------

 

 protect the security interest purported to be created hereby; (ii) enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder in
respect of the Collateral; or (iii) otherwise effect the purposes of this
Agreement, including, without limitation:  (A) marking conspicuously all Chattel
Paper and each IP License and, at the request of the Collateral Agent, each of
its Records pertaining to the Collateral with a legend, in form and substance
satisfactory to the Collateral Agent, indicating that such Chattel Paper, IP
License or Collateral is subject to the security interest created hereby, (B) if
any Account shall be evidenced by Promissory Notes or other Instruments or
Chattel Paper, delivering and pledging to the Collateral Agent hereunder such
Promissory Notes, Instruments or Chattel Paper, duly endorsed and accompanied by
executed instruments of transfer or assignment, all in form and substance
satisfactory to the Collateral Agent, (C) executing and filing (to the extent,
if any, that  Grantor’s signature is required thereon) or authenticating the
filing of, such financing or continuation statements, or amendments thereto, as
may be necessary or desirable or that the Collateral Agent may request in order
to perfect and preserve the security interest purported to be created hereby,
(D) furnishing to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail, (E) if any Collateral shall be in the
possession of a third party, notifying such Person of the Collateral Agent’s
security interest created hereby and obtaining a written acknowledgment from
such Person that such Person holds possession of the Collateral for the benefit
of the Collateral Agent, which such written acknowledgement shall be in form and
substance satisfactory to the Collateral Agent, (F) if at any time after the
date hereof, Grantor acquires or holds any Commercial Tort Claim, immediately
notifying the Collateral Agent in a writing signed by Grantor setting forth a
brief description of such Commercial Tort Claim and granting to the Collateral
Agent a security interest therein and in the proceeds thereof, which writing
shall incorporate the provisions hereof and shall be in form and substance
satisfactory to the Collateral Agent, (G) upon the acquisition after the date
hereof by Grantor of any Equipment subject to a certificate of title or
ownership, immediately notifying the Collateral Agent of such acquisition,
setting forth a description of the Equipment acquired and a good faith estimate
of the current value of such Equipment, and immediately causing the Collateral
Agent to be listed as the lienholder on such certificate of title or ownership
and delivering evidence of the same to the Collateral Agent, (H) executing and
delivering one or more pledge agreements with respect to the equity interests
held by Grantor in any Subsidiary and, (I) executing and delivering an
assignment for security relating to the Intellectual Property and  (J) taking
all actions required by applicable law or by other law as applicable in any
foreign jurisdiction.
 
(b) Location of Equipment and Inventory.  Grantor will keep the Equipment and
Inventory (other than used Equipment and Inventory sold in the ordinary course
of business in accordance with Section 5(g) hereof) at one or more of the
locations specified therefor in Section 4(g) hereof or, upon not less than
twenty (20) days’ prior written notice to the Collateral Agent accompanied by a
new Schedule III hereto indicating each new location of the Equipment and
Inventory, at such other locations in the continental United States, as Grantor
may elect, provided that (i) all action has been taken to grant to the
Collateral Agent a perfected, first priority security interest in such Equipment
and Inventory (subject to Permitted Liens) and (ii) the Collateral Agent’s
rights in such Equipment and Inventory, including, without limitation, the
existence, perfection and priority of the security interest created hereby in
such Equipment and Inventory, are not adversely affected thereby.
 

 
11

--------------------------------------------------------------------------------

 

6. Additional Provisions Concerning the Collateral.
 
 
(a) Grantor hereby authorizes the Collateral Agent to file, one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral (including, without limitation, any such financing statements that
indicate the Collateral as “all assets” or words of similar import).  A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.
 
(b) Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of
Grantor and in the name of Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of Grantor under Section 5
hereof), including, without limitation, (i) to ask, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any Collateral; (ii) to receive, endorse,
and collect any drafts or other instruments, documents and chattel paper in
connection with clause (i) above; (iii) to file any claims or take any action or
institute any proceedings which the Collateral Agent may deem necessary or
desirable for the collection of any Collateral or otherwise to enforce the
rights of the Collateral Agent with respect to any Collateral; and (iv) to
execute assignments, licenses and other documents to enforce the rights of the
Collateral Agent with respect to any Collateral.  This power is coupled with an
interest and is irrevocable until all of the Obligations are paid in full after
the termination of Notes.
 
(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, Grantor
hereby grants to the Collateral Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to Grantor) to use, assign, license or sublicense any Intellectual
Property now owned or hereafter acquired by Grantor, wherever the same may be
located, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.  Notwithstanding anything
contained herein to the contrary, so long as no Default or Event of Default
shall have occurred, Grantor may exploit, use, enjoy, protect, license,
sublicense, assign, sell, dispose of or take other actions with respect to the
Intellectual Property in the ordinary course of its business.  In furtherance of
the foregoing, unless a Default or an Event of Default shall have occurred, the
Collateral Agent shall from time to time, upon the request of Grantor, execute
and deliver any instruments, certificates or other documents, in the form so
requested, which Grantor shall have certified are appropriate (in Grantor’s
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to this clause (c) as to any
Intellectual Property).  Further, upon the payment in full of all of the
Obligations after the cancellation or termination of the Notes, the Collateral
Agent (subject to Section 11(e) hereof) shall release and reassign to
 

 
12

--------------------------------------------------------------------------------

 

Grantor all of the Collateral Agent’s right, title and interest in and to the
Intellectual Property, and the IP Licenses, all without recourse, representation
or warranty whatsoever and at Grantor’s sole expense.  The exercise of rights
and remedies hereunder by the Collateral Agent shall not terminate the rights of
the holders of any licenses or sublicenses theretofore granted by Grantor in
accordance with the second sentence of this clause (c).  Grantor hereby releases
the Collateral Agent from any claims, causes of action and demands at any time
arising out of or with respect to any actions taken or omitted to be taken by
the Collateral Agent under the powers of attorney granted herein other than
actions taken or omitted to be taken through the Collateral Agent’s gross
negligence or willful misconduct, as determined by a final determination of a
court of competent jurisdiction.
 
(d) If Grantor fails to perform any agreement contained herein, the Collateral
Agent may itself perform, or cause performance of, such agreement or obligation,
in the name of Grantor or the Collateral Agent, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by Grantor
pursuant to Section 8 hereof and shall be secured by the Collateral.
 
(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.
 
(f) Anything herein to the contrary notwithstanding (i) Grantor shall remain
liable under the IP Licenses and otherwise with respect to any of the Collateral
to the extent set forth therein to perform all of its obligations thereunder to
the same extent as if this Agreement had not been executed; (ii) the exercise by
the Collateral Agent of any of its rights hereunder shall not release Grantor
from any of its obligations under the IP Licenses or otherwise in respect of the
Collateral; and (iii) the Collateral Agent shall not have any obligation or
liability by reason of this Agreement under the IP Licenses or with respect to
any of the other Collateral, nor shall the Collateral Agent be obligated to
perform any of the obligations or duties of Grantor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.
 
7. Remedies Upon Default.  If any Default or Event of Default shall have
occurred and be continuing:
 
(a) Subject to Section 7(f) hereof, the Collateral Agent may exercise in respect
of the Collateral, in addition to any other rights and remedies provided for
herein or otherwise available to it, all of the rights and remedies of a secured
party upon default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) take absolute control of the Collateral,
including, without limitation, transfer into the Collateral Agent’s name or into
the name of its nominee or nominees (to the extent the Collateral Agent has not
theretofore done so) and thereafter receive, for the benefit of the Note
Holders, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof; (ii) require Grantor to, and Grantor hereby agrees that
it will at its expense

 
13

--------------------------------------------------------------------------------

 

and upon request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place or places to be designated by the Collateral Agent
that is reasonably convenient to both parties, and the Collateral Agent may
enter into and occupy any premises owned or leased by Grantor where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Collateral Agent’s rights and remedies hereunder or
under law, without obligation to Grantor in respect of such occupation; and
(iii) without notice except as specified below and without any obligation to
prepare or process the Collateral for sale, (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable and/or (B) lease, license or
dispose of the Collateral or any part thereof upon such terms as the Collateral
Agent may deem commercially reasonable.  Grantor agrees that, to the extent
notice of sale or any other disposition of the Collateral shall be required by
law, at least thirty (30) days’ notice to Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of the
Collateral is to be made shall constitute reasonable notification.  The
Collateral Agent shall not be obligated to make any sale or other disposition of
Collateral regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.  Grantor hereby waives
any claims against the Collateral Agent and the Note Holders arising by reason
of the fact that the price at which the Collateral may have been sold at a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, and waive all rights that Grantor may have
to require that all or any part of the Collateral be marshaled upon any sale
(public or private) thereof.  Grantor hereby acknowledges that (i) any such sale
of the Collateral by the Collateral Agent shall be made without warranty;
(ii) the Collateral Agent may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like; and (iii) such actions set forth in
clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of the Collateral.  In addition to the
foregoing, (i) upon written notice to Grantor from the Collateral Agent, Grantor
shall cease any use of the Intellectual Property or any trademark, patent or
copyright similar thereto for any purpose described in such notice; (ii) the
Collateral Agent may, at any time and from time to time, upon thirty (30) days’
prior notice to Grantor, license, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any of the Intellectual
Property, throughout the universe for such term or terms, on such conditions,
and in such manner, as the Collateral Agent shall in its sole discretion
determine; and (iii) the Collateral Agent may, at any time, pursuant to the
authority granted in Section 6 hereof (such authority being effective upon the
occurrence of a Default or an Event of Default execute and deliver on behalf of
Grantor, one or more instruments of assignment of the Intellectual Property (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country.
 
(b) Any cash held by the Collateral Agent as Collateral and all Cash Proceeds
received by the Collateral Agent in respect of any sale of or collection from,
or other realization upon, all or any part of the Collateral may, in the
discretion of the Collateral Agent, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Collateral Agent pursuant to Section 8 hereof) in
whole or in part by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral
 

 
14

--------------------------------------------------------------------------------

 

Agent shall elect.  Any surplus of such cash or Cash Proceeds held by the
Collateral Agent and remaining after payment in full of all of the Obligations
after termination of the Notes shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
 
(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Collateral Agent and the Note
Holders are legally entitled, Grantor shall be liable for the deficiency,
together with interest thereon at the rate specified in the Notes for interest
on overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the fees, costs, expenses and
other client charges of any attorneys employed by the Collateral Agent to
collect such deficiency.
 
(d) Grantor hereby acknowledges that if the Collateral Agent complies with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, such compliance will not adversely affect the commercial
reasonableness of any sale or other disposition of the Collateral.
 
(e) The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that Grantor lawfully may, Grantor hereby agrees that it will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of the Collateral Agent’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Grantor hereby irrevocably waive the benefits
of all such laws.
 
(f) Notwithstanding any provision of this Section 7 to the contrary, the
Collateral Agent agrees that:  (i) nothing herein shall entitle the Collateral
Agent to keep the Collateral in lieu of effecting a commercially reasonable sale
of the Collateral if the sales proceeds would exceed the amount of the
Obligations secured hereby; (ii) the Collateral Agent shall provide not less
than thirty (30) days notice to Grantor and the members of Grantor of the time
and place of any public sale; and (iii) the Collateral Agent shall provide not
less than thirty (30) days notice to Grantor and the members of Grantor of the
time after which any private sale, license or other disposition of the
Collateral is to be made and no such private sale, license or other disposition
shall be entered into by the Collateral Agent prior to the expiration of thirty
(30) days after such notice is provided to Grantor and the members of Grantor.
 
8. Indemnity and Expenses.
 
(a) Grantor agrees to defend, protect, indemnify and hold harmless the
Collateral Agent (and its officers, directors, employees, attorneys, consultants
and agents) from and against any and all claims, damages, losses, liabilities,
obligations, penalties, fees, costs and expenses (including,

 
15

--------------------------------------------------------------------------------

 

without limitation, legal fees, costs, expenses and disbursements of the
Collateral Agent’s counsel) to the extent that they arise out of or otherwise
result from this Agreement (including, without limitation, enforcement of this
Agreement), except claims, losses or liabilities resulting solely and directly
from the Collateral Agent’s gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.
 
(b) Grantor agrees to pay to the Collateral Agent upon demand the amount of any
and all costs and expenses, including the fees, costs, expenses and
disbursements of counsel for the Collateral Agent and of any experts (including,
without limitation, any collateral trustee which may act as Collateral Agent of
the Collateral Agent), which the Collateral Agent may incur in connection with
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement; (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral; (iii) the exercise
or enforcement of any of the rights of the Collateral Agent hereunder; or
(iv) the failure by Grantor to perform or observe any of the provisions hereof.
 
9. Notices, Etc.  All notices and other communications provided for hereunder
shall be in writing and shall be mailed (by certified mail, postage prepaid and
return receipt requested), telecopied, transmitted via electronic mail or
delivered as follows:
 

(a)       if to Grantor:   Oryon Technologies, LLC            4251 Kellway
Circle     Addison, Texas 75001     Attn: President     Fax: (214) 267-1303    
Email: mrmarcus@oryontech.com          (b)      If to the members:     To the
address of such member as shall be provided by Grantor from the records of
Grantor.          (c)     If to Collateral Agent:   M. Richard Marcus          
4251 Kellway Circle     Addison, Texas 75001     Fax: (214) 267-1303     Email:
mrmarcus@oryontech.com                    

 
 
 
16

--------------------------------------------------------------------------------

 
or as to any such Person, at such other address as shall be designated by such
Person in a written notice to such other Person complying as to delivery with
the terms of this Section 9.  All such notices and other communications shall be
effective (a) if mailed (by certified mail, postage prepaid and return receipt
requested), when received or three (3) days after deposited in the mails,
whichever occurs first, (b) if telecopied, when transmitted and confirmation is
received, or (c) if delivered, upon delivery.
 
10. Security Interest Absolute.  All rights of the Collateral Agent, all Liens
and all obligations of Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Notes or any
other agreement or instrument relating thereto,
 
(b) any change in the time, manner or place of payment of, or in any other term
in respect of, all or any of the Obligations, or any other amendment,
modification or waiver of or consent to any departure from the Notes, (c) any
exchange or release of, or non-perfection of any Lien on any Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations, or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Grantor in
respect of the Obligations.  All authorizations and agencies contained herein
with respect to any of the Collateral are irrevocable and powers coupled with an
interest.
 
11. Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by Grantor and the Collateral Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
(b) No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or on the part of the Note Holders to exercise,
and no delay in exercising, any rights under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Collateral Agent provided herein and the Note Holders
in the Notes are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights of the Collateral Agent and the
Note Holders under the Notes against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under the
Notes against such party or against any other Person, including but not limited
to, Grantor.  All rights of the Note Holders under the Notes other than the
right to consent to any action requiring the consent of the Majority Holders (as
defined in the Notes) shall be exercised exclusively by the Attorney-in-Fact
appointed pursuant to the Notes.
 
(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the later of (A) the payment
in full of the Obligations and (B) the termination of the Notes and (ii) be
binding on Grantor and all other Persons who become bound as debtor to this
Agreement in accordance with Section 9-203(d) of the UCC and shall inure,
together with all rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its permitted successors, transferees and
assigns.  None of the rights or obligations of Grantor or Collateral Agent
hereunder may be assigned or otherwise transferred without the prior written
consent of the other party, and any such assignment or transfer shall be null
and void.
 
(e) Upon the satisfaction in full of the Obligations and the termination of the
Notes, (i) this Agreement and the security interests created hereby shall
terminate and all rights to the Collateral shall revert to Grantor and (ii) the
Collateral Agent will, upon Grantor’s request and at Grantor’s

 
 
17

--------------------------------------------------------------------------------

 


expense, without any representation, warranty or recourse whatsoever, (A) return
to Grantor such of the Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and (B) execute and deliver
to Grantor such documents as Grantor shall reasonably request to evidence such
termination.
 
(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS
OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR THE
PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.
 
(g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR
THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF TEXAS, AND APPELLATE
COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, GRANTOR HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  GRANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS
IS DEEMED APPROPRIATE BY THE COURT.
 
(h) Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail); postage prepaid, to Grantor at its address provided herein, such service
to become effective ten (10) days after such mailing.
 
(i) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against Grantor or any property of Grantor in any other
jurisdiction.
 
(j) Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
(k) GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVE ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE NOTES, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.
 

 
18

--------------------------------------------------------------------------------

 
 
(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile
shall be equally effective as delivery of an original executed counterpart.
 
[SIGNATURE PAGE FOLLOWS]
 


 

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor have caused this Agreement to be executed and
delivered by its officer thereunto duly authorized as of the date first above
written.
 
 
 
 
GRANTOR:
ORYONTECHNOLOGIES, LLC
 
By:
Name:
Title:
 
M. RICHARD MARCUS
 
 
M. Richard Marcus, Collateral Agent




 

Signature Page to
Security Agreement
 
20

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Grantor Legal Name; Jurisdiction of Organization
 
Grantor:                      OryonTechnologies, LLC
Jurisdiction:               Texas
 
Subsidiary Legal Name; Jurisdiction of Organization
 


 
SCHEDULE II
 
Trade Names
 
 
SCHEDULE III
 
Locations of Grantor
 
4251 Kellway Circle
Addison, Texas  75001
 
 
SCHEDULE IV
 
Deposit Accounts, Securities Accounts and Commodities Accounts
 
 
SCHEDULE V
 
Intellectual Property
 


 


 


 

Schedules to
Security Agreement
 
21

--------------------------------------------------------------------------------

 
